Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment and Affidavits filed on 12/23/2020; and IDS filed on 12/01/2020.
Claims 1, 11, 34, 45 have been amended.
Claim 49 has been added.
Claims 24 and 44 have been cancelled.
Claims 1, 4-8, 11-16, 18-20, 25-31, 33-41, 45-49 are pending in the instant application.
Claims 5-6, 26-28, 30-31 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Declaration under 37 CFR 1.132
The Declaration under 37 CFR 1.132 filed 12/23/2020 is insufficient to overcome the rejection as set forth in the last Office action because of the reasons discussed below in the Response to Argument section.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 7-8, 11-16, 18-20, 25, 29, 33-34, 37-41, 46-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over WAIGH et al (US 5,380,514) in view of SAHANI et al (Evaluation of Simethicone-Coated Cellulose as a Negative Oral Contrast Agent for Abdominal CT. Academic Radiology. Volume 10, Issue 5, May 2003, Pages 491-496) .
	Applicant’s claims are directed to a method of acquiring computed tomography projection data of an abdominal region of a subject comprising of: orally administering to said subject an oil-in-water composition comprising of: 50-90% of a polysiloxane oil; and an emulsifying or dispersing agent, wherein the polysiloxane oil has an 80:140 kVp of greater than 2.1; (b) acquiring projection data of the abdominal region.
WAIGH teaches a method for examination of internal body tissues by MRI imaging, such as the bowel (col. 1, line 26) and abdomen (see col. 4, line 22), comprising of: oral administration to a patient (see col. 5, line 1-9) a polysiloxane, especially poly-dimethylsiloxane “PDMS”, as a contrast medium (see abstract; col. 2, line 58-59), as a dispersion/suspension or an emulsion in an aqueous medium (see col. 4, line 61-67), which reads on oil-in-water emulsion and is “not adsorbed onto a solid particle”, wherein an example of making an emulsion composition comprised of: 74.1% of PDMS, Tween 80 and water (see col. 7, line 39-51), wherein Tween 80 has an HLB value of about 15. Additional disclosures include: viscosity of 20-1000 centistokes (see col. 7, line 49) and 350 centistokes (see col. 7, line 56), which is about 200cSt; “emulsions or dispersions can be made to have the desired degree of fluidity or viscosity which the user requires to enable the material to move as quickly or slowly as desired in that part of the body to be studied”; “silicon polymer is use in the form of a dispersion or suspension in a liquid medium.  These may be for example an emulsion, and especially in an aqueous medium.  The methods and components for making such emulsions, or other forms of dispersions, are those well known in the art”; “the preparation of a suspension or emulsion may be 
	WAIGH does not teach using the polydimethylsiloxane contrast medium composition for computed tomography imaging, which is CT scan.
nd col); orange oil (see pg. 492, under Contrast Agent), which reads on flavoring agent; contrast agents for bowel marking can be classified as positive or negative, wherein iodinated solutions and barium suspensions are positive contrast agent (see pg. 495, 1st col); iodine-containing positive oral contrast agent (see pg. 496, 2nd col); simethicone is more expensive than water but has potential for depicting bowel diseases (see pg. 496, 2nd col.); use in patients with suspected bowel abnormalities (see pg. 496, 2nd col). Note, SAHANI’s simethicone is a dispersion/suspension form in water, but not an emulsion form; therefore, SAHANI could not be a 102 reference.
	JOHNSON teaches CT scan of silicone breast implant (see title) is currently the domain of MRI procedures (see abstract), which is the same imaging technique used in WAIGH; however, recently, specific visualization of silicone has become feasible using dual energy CT scan (see abstract), wherein silicone or polymerized siloxanes consists of the element silicon, which has a significant photoelectric effect and can be visualized in dual-energy CT (see pg. 993, 1st col); thus, one skilled in the art would be motivated to use dual CT scan in place of MRI scan. Additional disclosures include: tin filter (see abstract); “although MRI represents the technique of choice, in some patients with contraindications, e.g., pacemakers, cochlear implants, or other metallic implants or st col).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate using polysiloxane contrast medium with iodinated contrast medium in a unit dosage of 800mL for computed tomography imaging and common dual energy CT scanning procedures to acquire projection data of the abdominal region and manipulating the negative contrast. The person of ordinary skill in the art would have been motivated to make those modifications, because in some patients with contraindications, e.g., pacemakers, cochlear implants, or other metallic implants or foreign bodies, or in the case of severe claustrophobia, other diagnostic options, such as CT scan, would be desirable, and reasonably would have expected success because polysiloxanes has silicon, which has a significant photoelectric effect and can be visualized in dual-energy CT.
The reference does not specifically teach adding the ingredients in the exact amounts and exact ranges or viscosity or molecular weight as claimed by Applicant.  The amount of a specific ingredient or viscosity/molecular weight in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, clear imaging of the subject and/or “desired degree of fluidity or viscosity which the user requires to enable the material to move as quickly or slowly as desired in that part of the body to be studied”.  .

Claims 1, 4, 7-8, 11-16, 18-20, 25, 29, 33-41, 45-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over WAIGH et al (US 5,380,514) in view of SAHANI et al (Evaluation of Simethicone-Coated Cellulose as a Negative Oral Contrast Agent for Abdominal CT. Academic Radiology. Volume 10, Issue 5, May 2003, Pages 491-496), JOHNSON et al (Dual-energy CT for the Evaluation of Silicone Breast Implants. European Radiology volume 23, pages 991–996 (published online Oct 2012), FORNARO et al (Dual- and multi-energy CT: approach to functional imaging. Insights Imaging. 2011 Apr; 2(2): 149–159) and MATSUOKA et al (Positive and Negative Oral Contrast Agents for Combined Abdominal and Pelvic Helical CT: First Iodinated Agent and Second Water. Radiat Med. May-Jun 2000;18(3):213-6).
	As discussed above, WAIGH in view of SAHANI and JOHNSON teaches Applicant’s invention.
	WAIGH in view of SAHANI and JOHNSON does not explicitly teach what appears to be common practices in CT scan and dual-energy CT scan procedures. 
	FORNARO teaches background on the new type of CT scanning, such as dual and multi-energy CT scanning (see title; and abstract). Additional disclosures include: three-material decomposition algorithms (see abstract); abdominal CT scan showing a urinary stone in the right distal ureter (see pg. 159, Fig. 5); identification of two different materials (see pg. 155).

	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate common practices in dual-energy CT scan procedures then diagnosing the ailing patient with abdominal pain. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because these are common clinical practices.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a kit comprising of a vial to hold a first contrast agent, such as a negative contrast agent, and another vial to hold a second contrast agent, such as a positive contrast agent, with direction to use with or without the second contrast agent. The person of ordinary skill in the art would have been motivated to make those modifications, because it would prevent the solutions/suspensions from soaking everywhere and allow the skilled doctor/technician to decide which one or both type of contrasting agents to use and reasonably would have expected success because kits with vials and instructions are commonly used in the pharmaceutical field.

Response to Arguments
	Applicant argues that Professor Sahani characterizes the discovery that a silicon-containing contrast agent attenuates the CT signal as profoundly as do the agents used in Applicant's claimed method as a significant discovery. The 80:140kVP ratio of a silicon-based enteric CT contrast agent of greater than 2.1 of the Yeh formulation is a significant discovery. [Sahani Declaration, Para. 16]. That the 80: 140 kV p ratio at CT was "higher 
	The Examiner finds this argument unpersuasive, because unexpected results limit what Applicant claims could encompasses, which is the unexpected result; however, Applicant’s claims are broader in scope than the unexpected results. For instance, Applicant’s unexpected results is by dual-energy CT; however, Applicant’s claims encompass more than dual-energy CT. Applicant’s discovery of that polysiloxane has the chemical/physical property of 80:140kVP, and would be able to “allow for the use of two (or more) contrast agents during a single imaging session with neither agent interfering with the signal of the other agent or agents”; however, Applicant’s claims are not required to have two or more contrast agents. Applicant’s claims do not recite tuning between positive AND negative contrast, but rather recite the broad claim of positive OR negative contrast in claim 49. 
	Applicant argues that Waigh is directed to a method of performing contrast enhanced MRI on a subject using a silicon polymer as a contrast agent. As those of skill in the art understand, the mechanisms of detection and contrast in MRI and X-ray imaging modalities are completely different. MRI relies on the chemical shifts and relaxivities of protons associated with tissues and/or exogenous agents. X-ray detection and contrast enhancement is based on optical density of tissues and/or exogenous agents. These two mechanisms are not equivalent or analogous and do not extrapolate one into the other in any manner. For example, barium formulations, a standard enteric X-ray contrast agent, find no use in MRI contrast. Similarly, gadolinium chelates, the art standard MRI agents, 
cellulose was 0.25% simethicone by weight. This translates to less than 19 mg simethicone per liter (0.019% by weight) of the oral agent. This concentration of any material is not expected to be detectable as a positive or true negative contrast agent at CT or dual energy CT, nor was it detectable as a positive or true negative contrast agent our experiments. For example, even with iodine, which is a markedly X-ray attenuating atom at CT that is used for all of our intravenous CT contrast agents, one can barely detect a concentration of 1 mg iodine per mL (0.1 % by weight) at CT or dual energy CT. [Sahani Declaration, Para.11].
The Examiner finds this argument unpersuasive, because in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instance, as discussed in the rejection, it would have been obvious to use polysiloxane, which has an inherent property of 80:140 kVp, taught in the primary reference to conduct CT scan. Applicant’s argues that the inventor uses approximately 316 times the amount of simethicone as was used in the work described in the Sahani publication; however, Applicant’s claims recite 50-90%, but 50-90% of what? 50% of 1gm is 0.5gm, wherein 0.25% of 1000gm is 2.5gm. Thus, in this example the 0.25% has a larger outcome than the 50%. Note, polysiloxane inherently has the physical property of 80:140 kVp as disclosed by Applicant. It appears SAHANI did not use enough polysiloxane; however, WAIGH teaches 74.1% of the total composition. 
	Applicant argues that with respect to the agent of Sahani, the amended claims now recite that the claimed CT imaging method utilizes a polysiloxane not adsorbed onto a solid particle. It is noted that the simethicone of Sahani is adsorbed onto solid cellulose. Thus, this claim element is not met by the proposed combination.
	The Examiner finds this argument unpersuasive, because as discussed in the rejection, the primary reference teaches an oil-in-water emulsion, which reads on not adsorbed onto a solid particle.
	Applicant argues that Applicant wishes to also expressly draw the Examiner's attention to claims 13 and 14, which recite that the polysiloxane is not a material commonly used in oral care formulations or in treating flatulence, respectively. Simethicone is principally marketed as a treatment for flatulence. Thus, claim 14 recites a method using a formulation from which simethicone is removed by proviso.

	Applicant argues that Johnson discloses the use of CT to evaluate silicone breast implants. This reference is not concerned with an imaging method utilizing an enteric contrast agent based on a polysiloxane/water emulsion having the claimed characteristics. In fact, Johnson does not administer any contrast agent to the subjects imaged, nor does it suggest the formulation of the components of a silicon breast implant as a contrast agent and their oral administration to a subject undergoing abdominal imaging. The Office seems to rely on Johnson for the proposition that because silicone gel leaking from breast implants can be visualized by CT, one of ordinary skill in the art would understand that a CT imaging method using an enteric polysiloxane formulation would be of use to elucidate the complex anatomical structures of the human gut. Applicant respectfully disagrees with this interpretation of the ordinarily skilled worker's view of Johnson. The Office further states that the ordinarily skilled worker would have utilized a polysiloxane as a CT contrast agent "because polysiloxanes has silicon, which has a significant photoelectric effect and be visualized in dual energy CT." As an initial matter, the Action does not provide any evidence for the statement that silicon has a significant photoelectric effect, nor does the Action provide any support for the apparent assumption that because a material can be visualized at CT, it suggests to one of ordinary skill in the art its use as a contrast agent.
	The Examiner finds this argument unpersuasive, because the Action does provide evidence for the statement that silicon has a significant photoelectric effect and provide 
	Applicant argues that the expert declaration of Professor Sahani, the teaching of Johnson would not suggest to one of ordinary skill to use a concentrated polysiloxane emulsion as an enteric CT contrast agent.
	The Examiner finds this argument unpersuasive, because Applicant’s claims do not recite the concentration of the polysiloxane emulsion.
	Applicant argues that unit dosage refers to a dosage administered to a subject at a single point in time, approximately contemporaneous with a CT imaging study. The unit dosage volume contains the correct dosage for the subject for the desired imaging study. This is distinct from a "storage volume," which is dictated merely by convenience or economics with no underlying medical or diagnostic rationale. None of the cited references, alone or in combination, suggest or disclose the use of an enteric polysiloxane CT contrast agent; the combination cannot be interpreted disclose or suggest a useful dosage of such an agent. Thus, the references cannot be said to suggest an appropriate volume of a single unit dosage formulation of an enteric CT formulation as a result-effective parameter. Moreover, as neither of these references is concerned with enteric CT contrast agents, they cannot recognize the claimed amount of siloxane administered to a subject of an imaging study as being result-effective in CT. Finally, as the references are silent on parameters for enterically administered contrast agents, they cannot recognize the volume administered or the presence or the amount of suspending agent as being result-effective.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618